Citation Nr: 9925703	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-08 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for hepatitis, 
currently evaluated as noncompensably (zero percent) 
disabling.

2.  Entitlement to service connection for liver damage, to 
include as secondary to the veteran's service-connected 
hepatitis.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for the residuals of hepatitis B and 
hepatitis C, to include chronic fatigue syndrome and joint 
pain, due to VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In a December 1997 rating decision, the 
RO assigned a noncompensable evaluation for the veteran's 
service-connected hepatitis.  In a May 1998 rating decision, 
the RO denied the veteran's claims of entitlement to service 
connection for liver damage, to include as secondary to his 
service-connected hepatitis; and entitlement to compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for the 
residuals of hepatitis B and hepatitis C, to include chronic 
fatigue syndrome and joint pain, due to VA treatment.  

The claims of entitlement to service connection for liver 
damage, to include as secondary to the veteran's service-
connected hepatitis; and entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for the residuals of 
hepatitis B and hepatitis C, to include chronic fatigue 
syndrome and joint pain, due to VA treatment, will be 
addressed in the REMAND section of this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected hepatitis is not 
currently manifested by liver damage or any other 
symptomatology; rather, laboratory testing has shown no 
evidence of currently active hepatitis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hepatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7345 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

In light of in-service evidence of hepatitis, the Portland, 
Oregon VARO granted service connection for this disability in 
a September 1980 rating decision.  A 10 percent evaluation 
was assigned, effective May 1980.  In the appealed December 
1997 rating decision, the RO noted that the veteran's 
benefits had been previously terminated due to abandonment 
because his address was unknown and because there was 
insufficient evidence to evaluate for the period from January 
1983 to August 1997.  In light of the results of the 
veteran's September 1997 VA examination, the Muskogee VARO 
assigned a noncompensable evaluation, effective August 1997.  
This evaluation has since remained in effect and is at issue 
in this case.

During his September 1997 VA examination, the veteran 
reported that he had not been treated for any liver disease 
recently.  An abdominal examination revealed that the 
veteran's liver was two "finger breaths" below the mid-
clavicular line and was nontender.  His spleen was not 
palpable, and there was no evidence of distended abdominal 
veins or varicosities superficially.  His skin was of normal 
color, with no evidence of jaundice or icterus.  The 
pertinent impression was status post treatment for hepatitis, 
with recurrences in 1968 and 1975 and with no specific 
symptomatology at the current time.  Also, the liver was 
noted to be mildly enlarged.

An October 1997 VA treatment record contains a notation of a 
history of hepatitis in the 1960's, with no further 
description of any current symptomatology.

The veteran underwent a second VA examination in April 1998, 
during which he complained of liver pain in the area of the 
right anterior lateral lower rib cage.  The examination 
revealed that the veteran's abdomen was protuberant, with no 
increase in the venous pattern of the abdomen.  The liver 
dullness measured nine centimeters in the right mid-
clavicular line.  The liver and spleen were not palpable.  
There was dullness in each flank, but there was no shifting 
dullness.  The diagnosis was a history of hepatitis, and the 
examiner noted that if liver damage was present, it was as 
likely as not that such damage was secondary to the veteran's 
service-connected hepatitis.  In an addendum from later in 
April 1998, however, the examiner further noted that 
subsequent laboratory testing did not reveal active 
hepatitis, and there was no evidence of significant liver 
damage due to hepatitis.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

The RO has evaluated the veteran's hepatitis at the 
noncompensable rate under 38 C.F.R. § 4.114, Diagnostic Code 
7345 (1998).  Under this section, nonsymptomatic and healed 
hepatitis warrants a noncompensable evaluation, while 
hepatitis manifested by demonstrable liver damage with mild 
gastrointestinal disturbance warrants a 10 percent 
evaluation.

In this case, the veteran's two VA examinations revealed no 
symptoms of active hepatitis, and laboratory testing 
performed in conjunction with the veteran's April 1998 VA 
examination showed no evidence of active hepatitis or of 
liver damage due to hepatitis.  In essence, there is no 
medical evidence showing demonstrable hepatitis 
symptomatology during the pendency of this appeal.  As such, 
the clinical picture of the veteran's hepatitis far more 
closely resembles the criteria for a noncompensable 
evaluation than the criteria for a 10 percent evaluation 
under Diagnostic Code 7345.  Therefore, the preponderance of 
the evidence is against the veteran's claim for a compensable 
evaluation for his service-connected hepatitis.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected hepatitis has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable evaluation for hepatitis is 
denied.


REMAND

As noted above, in a May 1998 rating decision, the RO denied 
the veteran's claims of entitlement to service connection for 
liver damage, to include as secondary to his service-
connected hepatitis; and entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for the residuals of 
hepatitis B and hepatitis C, to include chronic fatigue 
syndrome and joint pain, due to VA treatment.  In an April 
1999 statement submitted by the veteran's representative in 
lieu of a VA Form 646 (Statement of Accredited Representative 
in Appealed Case), the representative addressed those same 
two issues.  The Board interprets this statement as a valid 
and timely Notice of Disagreement with the RO's May 1998 
rating decision.  See 38 C.F.R. § 20.201 (1998).  However, 
the record does not reflect that the RO has issued a 
Statement of the Case addressing either of these issues, 
pursuant to 38 C.F.R. § 19.26 (1998), to date.  The United 
States Court of Appeals for Veterans Claims (Court) has 
recently indicated that, in such circumstances, the proper 
action of the Board is to remand the case back to the RO for 
appropriate action.  See generally Manlincon v. West, 12 Vet. 
App. 238 (1999).

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should issue a Statement of the 
Case addressing the issues of entitlement 
to service connection for liver damage, 
to include as secondary to the veteran's 
service-connected hepatitis; and 
entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
for the residuals of hepatitis B and 
hepatitis C, to include chronic fatigue 
syndrome and joint pain, due to VA 
treatment.  The veteran and his 
representative should be fully informed 
of the requirement of filing a timely 
Substantive Appeal if the veteran wishes 
to complete an appeal in this case.

Following the issuance of this Statement of the Case, the RO 
should take any further action deemed necessary in light of 
the veteran's response, if any.  No action is required of the 
veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals






